PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/402,403
Filing Date: 3 May 2019
Appellant(s): Reynolds, Steven, J.



__________________
Shawn W. O’Dowd
(Reg. No. 34,687)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10 February 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 10 July 2020 from which the appeal is taken have been modified by the Terminal Disclaimer dated 10 February 2021.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The Non-Statutory Double Patenting rejections are withdrawn based on the Approved Terminal Disclaimer filed 10 February 2021.

(2) Response to Argument
Appellant argues (see Brief page 6-7) that the Office improperly dissects the “generating” and “comparing” steps recited in the independent claims.
With respect to this argument, it is noted that the rejection put forth by the Examiner has stated what from the Park reference is similar to that each claim limitation, what is different from the claim limitations and Park, and provided the teaches of Anjum to resolve the difference.  More Specifically, Park discloses all of the limitations except for the following difference: Park discloses “generating, using the first identifier, a value of the computing device” and using the value for the comparison and processing steps.  In other words, the Park reference generates a value which can be made up of an address (see paragraphs [0041] and [0054]), but does not explicitly state that the discrimination key is an address compliant with the addressing scheme to be used for comparing and processing data transmissions. Anjum resolves these differences by teaching the explicit use of a MAC address generated according to a specific addressing scheme using a permanent MAC address and AP_info (i.e. first 
It is further noted that the Anjum , similarly to Park, teaches the remaining claim limitations (discussed in more detail below with respect to paragraphs [0047]-[0054] where the determination of addressing scheme is not explicitly disclosed, but is required in order to be able to use the temporary MAC addresses in a determination).  As such, it is clear from the prior art that is it well-known to process data communications by generating, using a first identifier, a value and/or an address compliant with an addressing scheme which is used in a comparison to determine how to process a data transmission.  The use of the combination of Park and Anjum would allow the system to process data transmission based on both IP and MAC addresses, thereby allowing the system more flexibility.
As can be clearly seen from the above response, each and every claim limitation is known in the art and the combination is obvious.  The combination with Anjum provides a benefit not provided by Park.  Therefore the claims are not patentable.

Appellant argues (see Brief pages 7-8) that the proposed modification of Park in view of Anjem would not yield each and every element recited in the claims.
	With respect to this argument, as put forth above, the combination of Park and Anjum teaches each and every limitation of the claims.  Appellant first argues that the Examiner has not specified which data within the “field information” of Park corresponds to the claimed “second identifier”.  First, it is noted that one of ordinary skill in the art recognizes that the term “second identifier” is very broad and any information that is capable of being used for any type of identification in a comparison would meet 
	Furthermore, each and every limitation is shown to be obvious by the combination of Park and Anjum. Park clearly shows a generation step (see paragraphs [0026]-[0036] the generated discrimination key) and a comparison step (see paragraph [0045] where based on the matching, i.e. comparison, of the discrimination key and the lookup key the packets are either transmitted or discarded) and when modified by Anjum (as put forth above) the combination teaches the entirety of the claim limitations. Appellant argues that the Examiner hasn't provided how the teachings of Anjum are incorporated in the teachings of Park.  One of ordinary skill in the art recognized that the “changing MAC address” of Anjum can be used in place of, or in addition to the discrimination key of Park.  Either situation renders an obvious combination which teaches each and every limitation of the claims.  When using the temporary MAC addresses in place of the steps of Park, the received communications would use the generated MAC address to make a determination whether the process or drop the communications based on a comparison of the generated MAC address and received MAC address rather than the discrimination key used to look up a policy.  When used in addition, the system would perform the processing of Park and 
Appellant next contends that even if Park's discrimination key were replaced with Anjum's changing MAC address, this would not yield the address being compared to a second identifier.  The Examiner respectfully disagrees because Anjum specifically teaches receiving, by a computing device storing a first identifier that identifies the computing device, a data transmission (see paragraphs [0047]-[0054] where both the AP and the mobile device have the permanent MAC address which identifies the mobile device and the AP_info which identifies the access point); extracting, by the computing device and from the data transmission, a second identifier (see paragraph [0054] extracting the received MAC address); generating, by the computing device and using the first identifier, an address of the computing device, the address being compliant with the addressing scheme (see paragraphs [0048]-[0054] where the expected temporary MAC address is generated); comparing, by the computing device, the address to the second identifier (see paragraph [0054] comparing the calculated MAC address to the transmitted MAC address); and either processing, by the computing device, the data transmission after determining 

Appellant argues (see Brief pages 8-10) that one of ordinary skill in the art would not incorporate the temporary MAC address of Anjum with Park.
With respect to Appellant’s arguments regarding the motivation to combine Anjum with Park, as put forth above, the combination is proper and contains proper motivation to use the teachings of Anjum in place of or in addition to those of Park.  
Appellant further argues that the proposed combination would render Park unsatisfactory for its intended purpose.  The Examiner disagrees, as both Park and Anjum are directed to processing different network communication in a different manners.  A combination with Anjum would not prevent Park from this intended purpose, and would add a further benefit of more granularity by allowing processing by IP addresses (from Park) and using the MAC addresses (from Anjum).  

Appellant argues (see Brief page 11) the independent claims 9 and 17 contain similar limitations of independent claim 1 and is therefore allowable for the reasons above.
This argument is moot in view of the above response.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Michael Pyzocha/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
Conferees:
/WILLIAM S POWERS/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
/HADI S ARMOUCHE/Supervisory Patent Examiner, Art Unit 2419                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.